Exhibit Exhibit 10.8 BRUNSWICK CORPORATION These TERMS AND CONDITIONS OF EMPLOYMENT (the “Agreement”) made in Lake County, Illinois, as of June 1, 2009 (the “Effective Date”), between Brunswick Corporation, a Delaware corporation with its headquarters at 1 N. Field Court, Lake Forest, Illinois, 60045 (the “Company”), and [ ] (the “Executive”). WITNESSETH: A.WHEREAS, since [date], the Executive has been employed by the Company; and B.WHEREAS, the Company desires to be assured of the Executive’s experience, skills, knowledge, and background for the benefit of the Company, and the efficient achievement of the long-term strategy of the Company, and is therefore willing to employ the Executive upon the terms and conditions, and in consideration of the compensation and benefits, provided herein; and C.WHEREAS, as is the case with many publicly held corporations, a change in control might occur and such possibility may result in the departure or distraction of key management personnel to the detriment of the Company and its stockholders; and D.WHEREAS, the Company desires to take appropriate steps to reinforce and encourage the continued attention and dedication of members of management, including the Executive, to their assigned duties without distraction arising from the possibility of a change in control of the Company; and E.WHEREAS, the Company desires to have the Executive agree to provisions relating to noncompetition and nonsolicitation and certain other provisions contained herein, and the Executive is willing to agree to such provisions in consideration for the additional severance benefits to which [he/she] may become entitled under the terms of this Agreement. F.THEREFORE, in consideration of the foregoing and the agreements of the parties described below, the parties agree that: 1.Definitions.For purposes of this Agreement, capitalized terms used in this Agreement shall have the meanings indicated in Appendix I to this Agreement. 2.Employment and Duties. (a)Position.The Company hereby agrees to employ the Executive, and the Executive hereby agrees to serve the Company, under the title of [title].The Executive shall have such authority, duties, and responsibilities as are commensurate with such position on the terms and conditions set forth in this Agreement, and shall directly report to the Chief Executive Officer. (b)Performance of Duties.Subject to the provisions of Section 6, below, Executive shall diligently perform [his/her] duties as [title] or as may otherwise be directed by the Chief Executive Officer, and agrees to use [his/her] reasonable best efforts to perform [his/her] duties faithfully and efficiently. (c)Other Duties; Related Companies.The Executive agrees to serve, as requested, as an officer or director of any Related Company, and shall receive no additional compensation for such service. 3.Agreement Term.The term of this Agreement (the “Term”) shall begin on the Effective Date and shall continue until terminated in accordance with Section 14 below.The Company shall employ the Executive for a period of time beginning on the Effective Date and continuing for as long as the Executive retains the confidence of the Chief Executive Officer, it being the express understanding that the Executive is an “employee at will,” subject only to the protections provided by the specific terms of this Agreement.Subject to the terms and conditions set forth in this Agreement, the Chief Executive Officer may remove the [title] and assign [him/her] to other duties within the Company or terminate [his/her] employment. 4.Executive’s Compensation and Benefits.As remuneration to the Executive for [his/her] services to the Company hereunder, the Company shall compensate the Executive as provided in this Section 4 during the Term.Executive acknowledges and agrees that Section 15 of this Agreement is expressly applicable to any form of compensation or benefit provided to Executive. (a)Base
